       Case 2:19-cv-00925-HCN-PMW Document 2 Filed 11/15/19 Page 1 of 6




 Jason W. Hardin (8793)
 jhardin@fabianvancott.com
 Sarah C. Vaughn (14615)
 svaughn@fabianvancott.com
 FABIAN VANCOTT
 215 South State Street, Suite 1200
 Salt Lake City, UT 84111
 Telephone: (801) 531-8900

 Attorneys for JUUL Labs, Inc.

                 IN THE UNITED STATES DISTRICT COURT
                  DISTRICT OF UTAH, CENTRAL DIVISION


  PRIME INSURANCE COMPANY, Civil No. 2:19-CV-00925-HCN

              Plaintiff,                 NOTICE OF REMOVAL

  v.

  JUUL LABS, INC.,                        Hon. Howard C. Nielson, Jr.

              Defendant.



       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant JUUL Labs, Inc.

(“JLI”) hereby gives notice of removal of the action titled Prime Insurance Co., v.

JUUL Labs, Inc., case no. 190904296, from the Third Judicial District Court for

the State of Utah, where this action commenced, to the United States District

Court, District of Utah, the district embracing the place where this case is pending.

In support of this Notice of Removal, JLI states the following:

                                                                            4846‐3776‐3242
      Case 2:19-cv-00925-HCN-PMW Document 2 Filed 11/15/19 Page 2 of 6




           PROCEDURAL HISTORY AND TIMELINESS OF REMOVAL

      1.     On May 30, 2019, Plaintiff, Prime Insurance Company (“Prime”),

commenced an action against JLI in the Third Judicial District Court for the State

of Utah in the matter styled Prime Insurance Company v. JUUL Labs, Inc., case

no. 190904296 (the “State Court Action”). (Complaint, attached hereto as Exhibit

A.)

      2.     JLI has not yet been served with a Summons and the Complaint.

      3.     Pursuant to 28 U.S.C. § 1446(a), the attached Complaint comprises

the “process, pleadings, and orders” from the State Court Action.

      4.     This Notice of Removal is timely because it is effected before JLI has

been served with a Summons or the Complaint. See 28 U.S.C. § 1446(b).

                           DIVERSITY JURISDICTION

      5.     “[D]istrict courts shall have original jurisdiction of all civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between – (1) citizens of different States; …” 28 U.S.C. §

1332(a).




                                           2
                                                                               4846-3776-3242
      Case 2:19-cv-00925-HCN-PMW Document 2 Filed 11/15/19 Page 3 of 6




                                 Diverse Citizenship

      6.     At the time the Complaint was filed, at the time of removal, and at all

intervening times, Prime was and continues to be incorporated under the laws of the

State of Illinois with its principal place of business in Utah. (Compl. ¶ 1.)

      7.     At the time the Complaint was filed, at the time of removal, and at all

intervening times, JLI was and continues to be incorporated under the laws of

Delaware with its principal place of business in California. (Compl. ¶ 2; see also

28 U.S.C. § 1332(c)(1) (stating that, for purposes of determining whether diversity

jurisdiction exists, a corporation is a citizen of the state in which it is incorporated

and the state in which it has its principal place of business).)

      8.     Thus, complete diversity of citizenship under 28 U.S.C. § 1332(a)

exists in this case, giving this Court original jurisdiction over Prime’s claims under

28 U.S.C. §§ 1441(a), (b).

                               Amount in Controversy

      9.     The claims asserted in the Complaint pertain to an Excess Liability

Insurance Policy (Policy No. SC18121397) between Prime and JLI (the “Policy”).

(Compl. ¶ 4.)

      10.    The Complaint seeks declaratory judgments that the Policy is

rescinded, that Prime has no obligations to JLI under the Policy, that the Policy is


                                            3
                                                                                4846-3776-3242
      Case 2:19-cv-00925-HCN-PMW Document 2 Filed 11/15/19 Page 4 of 6




cancelled, and that there is no coverage available under the Policy for any claims

arising from incidents occurring prior to the Policy’s inception period. (Compl. ¶¶

53, 58, 65-66.)

      11.    The Policy provides for $5,000,000 of aggregate excess liability

coverage, and JLI’s premiums for the Policy amount to $331,581.60. (Compl. at

Ex. 1.)

      12.    Assuming only for purposes of this filing that all of the allegations in

the Complaint are true, and disregarding only for purposes of this filing each and

every defense of JLI, Prime has placed more than $75,000, exclusive of interest

and costs, in controversy, thus satisfying the amount in controversy requirement

under 28 U.S.C. § 1332(a).

              COMPLIANCE WITH PROCEDURAL REQUISITES

      13.    This Court has original jurisdiction over this case under 28 U.S.C. §

1332(a)(1) because Prime’s Complaint presents a controversy between parties of

diverse citizenship and the amount in controversy exceeds $75,000, exclusive of

interests and costs. Accordingly, this case is removable under 28 U.S.C. § 1441.

      14.    JLI reserves the right to file additional support for this Notice of

Removal by way of declarations, deposition testimony, expert testimony, discovery

responses, supplemental memoranda, and legal argument.


                                           4
                                                                             4846-3776-3242
      Case 2:19-cv-00925-HCN-PMW Document 2 Filed 11/15/19 Page 5 of 6




      15.    Because the State Court Action is pending in the Third Judicial

District Court for the State of Utah, removal to this District Court is proper under

28 U.S.C. § 1441(a).

      16.    Pursuant to 28 U.S.C. § 1446(d), written notice of removal of this

action together with a copy of this Notice of Removal, shall promptly be filed with

the Clerk of the Third Judicial District Court for the State of Utah, and served on

Prime’s counsel.

      WHEREFORE, JLI respectfully requests that this case be removed from the

Third Judicial District Court for the State of Utah to this Court and that this Court

assume jurisdiction of this action and issue such further orders and processes as

may be necessary.

      DATED this 15th day of November, 2019.

                                        /s/ Sarah C. Vaughn
                                        Jason W. Hardin
                                        Sarah C. Vaughn
                                        FABIAN VANCOTT

                                        Attorneys for Defendant JUUL Labs, Inc.




                                          5
                                                                             4846-3776-3242
     Case 2:19-cv-00925-HCN-PMW Document 2 Filed 11/15/19 Page 6 of 6




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 15th day of November, 2019, a true and

correct copy of the foregoing document was served via USPS and e-mail, on all

counsel or parties of record on the Service List below:

             Andrew D. Wright
             STRONG & HANNI
             9350 South 150 East, Suite 820
             Sandy, Utah 84070
             awright@strongandhanni.com

             Attorney for Plaintiff

                                       /s/ Sarah C. Vaughn




                                         6
                                                                       4846-3776-3242
